Citation Nr: 0122910	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-08 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from January 16, 1979, to June 
2, 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina; the veteran has 
since relocated to South Carolina and his claims file has 
been transferred to the Columbia, South Carolina, RO.  The 
Board notes that the veteran withdrew his request for a Board 
hearing in connection with this claim.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1992, 
reopening of a claim of entitlement to service connection for 
schizophrenia was denied.

2.  The evidence received subsequent to the January 1992 
decision which bears directly and substantially upon the 
specific matter at hand is either duplicative or cumulative 
of the evidence previously of record.


CONCLUSION OF LAW

No new and material evidence has been presented to reopen a 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received long before that date.

The record reflects that the RO has notified the veteran of 
the evidence considered in connection with his claim, and of 
the laws and regulations governing the finality of unappealed 
decisions and the criteria for reopening of claims.  The RO 
has also notified the veteran of the evidence needed to 
reopen his claims and has assisted him in obtaining 
identified evidence potentially probative of his claim.  The 
veteran has not identified additional evidence which could be 
obtained to support reopening of his claim.  Consequently, no 
further action is required to comply with the VCAA and the 
implementing regulations.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim to reopen in light of the regulations implementing the 
VCAA, which were published after the RO's most recent 
consideration of the veteran's claim to reopen.  A remand for 
RO consideration of the claim to reopen in light of the 
implementing regulations would serve only to further delay 
resolution of the veteran's claim with no benefit flowing to 
the veteran.

Factual Background

Service medical records reflect that the veteran was 
diagnosed with undifferentiated schizophrenia.  He underwent 
a Physical Evaluation Board (PEB), which determined his 
schizophrenia had existed prior to service entrance and had 
not been aggravated therein; rather, the PEB determined his 
schizophrenia had undergone a natural progression during 
service.  The veteran was hospitalized at a VA facility from 
October to December 1980; the diagnosis was possible 
antisocial personality disorder.  

In January 1983, the veteran submitted lay statements setting 
out that he was normal prior to service entrance, but 
returned home from service changed.  He also submitted copies 
of his service records.  In March 1983, the RO received 
private medical evidence that the veteran was hospitalized 
for paranoid schizophrenia prior to service entrance.

VA outpatient and hospitalization records dated from April to 
July 1982 were received in August 1984 and reflect diagnoses 
to include manic bipolar disorder, single episode, and 
notation of a psychiatric history beginning in 1979.

In September 1984, the RO received private records showing 
treatment for psychiatric problems in 1982 and 1983.  Also in 
September 1984, the RO received a private report of 
hospitalization for atypical bipolar disorder in August 1984.  
Records included note of a history of a psychotic break in 
1979.

In October 1984, the RO received medical records dated from 
1978 to 1984.  They show pre-service mental health treatment 
in 1978.  Records also show mental health treatment after 
release from service and up to 1984. 

In connection with a hearing held in March 1985, the veteran 
testified that his schizophrenia had been aggravated during 
active duty.  On earlier occasions he alleged that it 
originated during active duty.

In November 1991, the RO received private treatment records 
dated from February 1988 to April 1991 and showing treatment 
for schizo-affective disorder.

In January 1992, the RO received records of VA treatment for 
schizo-affective disorder from April 1982 to October 1985.

In an unappealed decision dated in January 1992, the RO 
denied reopening of the veteran's claim of entitlement to 
service connection for schizophrenia.

Since the January 1992 rating decision, the RO has received 
additional statements from the veteran, and both VA and 
private medical records.  Such evidence is summarized, in 
pertinent part, as follows:

In September 1996, the RO received records from Community 
General Hospital.  Such show treatment from May 1990 to March 
1996 for schizoaffective disorder, as well as for substance 
abuse.  Also in September, the RO received records from 
Thomasville Mental Health Center dated from May 1990 to March 
1996 and showing current treatment for schizoaffective 
disorder.

In March 1998, the RO received VA records from April to May 
1994, April to December 1996, and August to October 1997 and 
March 1998.  Such show treatment for substance abuse and 
schizophrenia.

In May 1998, the RO received records from the North Carolina 
Division of Mental Health/Mental Retardation Substance Abuse 
services dated from May to June 1994 and July to August 1997.  
Those records show treatment for bipolar 
disorder/schizoaffective disorder and substance abuse.  Also 
in May 1988, the RO received records from the Thomasville 
Mental Health Clinic, showing treatment for schizoaffective 
disorder and substance abuse from July 1997 to April 1998.

In March 1999, the RO received duplicate private records from 
Charter Mandala Center showing treatment for schizoaffective 
disorder in August 1984.  The records note a history of a 
psychotic break in 1979.

VA outpatient records dated from January to September 1999 
reflect current treatment and evaluation for schizoaffective 
disorder/schizophrenia and a history of substance abuse.  

VA hospitalization progress notes dated in December 2000 
reflect current psychiatric treatment.

Analysis

Service connection for schizophrenia was initially denied in 
an unappealed rating decision dated in November 1981.  It was 
denied on the basis that the disability existed prior to 
service and was not aggravated by service.  A claim for 
service connection for schizophrenia was most recently 
decided on the merits in a November 1985 Board decision.  In 
that decision, the Board found that schizophrenia clearly and 
unmistakably existed prior to service and that it did not 
increase in severity during service.  In subsequent 
unappealed rating decisions, the most recent of which is 
dated in January 1992, reopening of the veteran's claim for 
service connection for schizophrenia was denied. 

The evidence received since the January 1992 decision 
consists of statements of the veteran and medical evidence.

In his statements, the veteran has reiterated his contentions 
that he was not impaired mentally prior to service and that, 
therefore, schizophrenia did not pre-exist his active duty.  
This recounting is not new.  Godwin v. Derwinski, 
1 Vet. App. 419, 424 (1991).  If the evidence is found not to 
be "new," the analysis ends there; its materiality is not 
relevant.  Smith v. West, 12 Vet. App. 312 (1999).  Moreover, 
to any extent the veteran's statements may be considered new, 
as the record does not reflect that he possesses a recognized 
degree of medical knowledge, his own additionally received 
statements as to the onset and progression of schizophrenia 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In Hickson v. West, 11 Vet App (1998), the United 
States Court of Appeals for Veterans Claims held that lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  

The medical evidence added to the record includes evidence 
which is duplicative of the evidence previously of record.  
The non-duplicative medical evidence is cumulative in that it 
continues to document the presence of schizophrenia and other 
psychiatric disorders following the veteran's discharge from 
service but does not suggest that schizophrenia originated or 
increased in severity during service or is otherwise 
etiologically related to service.  

Therefore, the Board must conclude that reopening of the 
veteran's claim is not in order.







ORDER

The Board having determined that no new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for schizophrenia is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

